. The defendant’s contention that his plea was not knowing, voluntary, and intelligent because the County Court did not advise him when he pleaded guilty of the specific term of post-release supervision is unpreserved for appellate review (see People v Murray, 15 NY3d 725, 726-727 [2010]; People v Davis, 79 AD3d 1267 [2010]), and we decline to reach the contention in the exercise of our interest of justice jurisdiction.
The defendant received the sentence of imprisonment for which he bargained, and therefore, he has no basis to complain that the sentence imposed was excessive (see People v Gheradi, 68 AD3d 892, 893 [2009]). Dillon, J.E, Dickerson, Hall and Roman, JJ., concur.